Citation Nr: 1550288	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee [hereinafter, "a right knee disability"].  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee [hereinafter, "a left knee disability"].  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from December 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a traumatic brain injury and associated complications, to include as secondary to service-connected knee disabilities, was raised by the Veteran in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, which is referred to the AOJ for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDINGS OF FACT

1.  The Veteran's right knee functional impairment is manifested by flexion limited to, at worst, 50 degrees, painful motion, swelling, and moderate anterior instability.  

2.  The Veteran's left knee functional impairment is manifested by flexion limited to, at worst, 60 degrees, painful motion, and mild anterior instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).  
2.  The criteria for a rating in excess of 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

3.  The criteria for a separate rating of 20 percent, but not higher, for right knee instability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a separate rating of 10 percent, but not higher, for left knee instability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided adequate notice in response to his claims.  He was mailed a letter in June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds that the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  He has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2015).  Here, the Veteran's knee disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015), pertaining to traumatic arthritis.  That diagnostic code instructs that the disability should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

There are several diagnostic codes which pertain to disabilities of the knees.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A noncompensable (0 percent) rating is warranted for knee flexion limited to 60 degrees.  A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

A noncompensable (0 percent) rating is warranted for knee extension limited to 5 degrees.  A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he should be in receipt of higher ratings for his knee disabilities as they are more severe than that which is reflected by the current ratings assigned.  

At a March 2012 VA examination, the Veteran reported that he experienced severe knee pain, with the right being worse than the left.  He reported that his knees often gave out, even when just walking.  He reported that his right knee cap shifted around upon manipulation.  The Veteran reported that his pain was constant and was a 5-6 out of 10 in intensity when taking medication.  He reported that when he did not take medication, his pain increased to a 10+ out of 10 in intensity.  The Veteran reported that he had been told by his doctor to use a cane for assistance with ambulation and that he had been doing so for the past two years.  He reported that he recently sustained a severe fall when climbing out of a semi-truck because his knee gave out.  The Veteran reported that he had not worked since January 2011.  The Veteran reported that he experienced flare-ups in his knee disabilities that were precipitated by walking up or down stairs, lifting, and changes in the weather.  He reported that he took Hydrocodone daily for treatment of his pain.  

Upon physical examination, range of motion measurements of the knees were as follows: right knee flexion to 95 degrees, right knee extension to 0 degrees, left knee flexion to 90 degrees, and left knee extension to 0 degrees.  Following repetition, both the Veteran's right and left knee flexion was additionally limited to 85 degrees each.  Functional impairment of the knees was noted to consist of less movement that normal, weakened movement, pain on movement, and slight swelling in the right knee.  There was tenderness to palpation of both knees.  Muscle strength testing revealed slightly decreased muscle strength in bilateral knee flexion and extension with active movement against some resistance.  Joint stability testing revealed 5-10 millimeters of anterior instability in the right knee and 0-5 millimeters of anterior instability in the left knee.  There was no posterior or medial-lateral instability in either knee.  There was no evidence of recurrent patellar subluxation or dislocation in either knee.  There was no evidence of shin splints, stress fracture, chronic exertional compartment syndrome, genu recurvatum, or leg length discrepancy.  There were no meniscal conditions present.  X-rays revealed arthritis in both knees.  The examiner diagnosed bilateral chondromalacia of the patella and arthritis.  The examiner noted that the Veteran's knee disabilities impacted his ability to work in that they would make it difficult to walk across parking lots, sit for 12 hours a day, and climb in and out of a truck.  

At an April 2013 VA examination, the Veteran reported that he experienced constant knee pain that continued to get worse.  He reported that his knees gave out all the time and that he had to take a pain pill every morning just to get around.  He reported that he wore braces on both knees and that he used a cane and a walker for assistance with ambulation, but that it was difficult to use the walker in all required circumstances due to trouble with navigation.  The Veteran reported that his knee pain was a 10 out of 10 in intensity and that he took Hydrocodone twice per day for pain.  The Veteran reported that he experienced flare-ups in his knee disability whenever he would walk or stand for too long.  

Upon physical examination, the Veteran was noted to be wearing a right knee brace and was noted to have an antalgic gait.  Range of motion measurements of the knees were as follows: right knee flexion to 120 degrees, with pain at 90 degrees; right knee extension to 0 degrees; left knee flexion to 120 degrees, with pain at 95 degrees; and left knee extension to 0 degrees.  Following repetition, the Veteran's right knee flexion was further limited to 105 degrees, and his left knee flexion was further limited to 110 degrees.  There was mild crepitus with range of motion.  Functional impairment was noted to consist of less movement than normal; weakened movement; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was pain on palpation of both knees.  Muscle strength testing revealed slightly decreased muscle strength in bilateral knee flexion and extension with active movement against some resistance.  Joint stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation in either knee.  There was no evidence of shin splints, stress fracture, chronic exertional compartment syndrome, genu recurvatum, or leg length discrepancy.  There were no meniscal conditions present.  X-rays revealed arthritis in both knees.  The examiner noted that the Veteran's knee disabilities would impact his ability to work in that he would have difficulty climbing up and down trucks, he was unable to sit for prolonged periods and had to stop and take breaks, he was unable to walk for long distances, and he would experience problems loading.  

At a January 2015 VA examination, the Veteran reported that he continued to experience constant knee pain and that his knees gave out causing him to fall often.  He also noted that his pain was a 10 out of 10 in intensity and that he took Tramadol and muscle relaxants for treatment of his knee pain.  He explained that his knees hurt whenever he bent them and that the right hurt worse than his left, which caused his left knee to become more painful when he overused his left leg to account for his right knee pain.  He reported that he lived alone and was able to accomplish his activities of daily living and house work, but that it took him longer than it used to as a result of his knee pain.  He also noted that he wore a knee brace during the day, but took it off for bed at night, which sometimes caused him to fall upon getting up.  He reported that, as long as he wore the brace, his right knee remained stable and that he used a cane for assistance with ambulation.  He described daily flare-ups of his knee problems (including increased pain, swelling, fatigue, and limping) and explained that flare-ups were precipitated by prolonged walking and standing.  He explained that his flare-ups lasted approximately 2-3 hours at a time and required that he sit down and rest for them to abate.  

Upon physical examination, range of motion measurements of the knees were as follows: right knee flexion to 50 degrees, right knee extension to 0 degrees, left knee flexion to 70 degrees, and left knee extension to 0 degrees.  The Veteran's left knee flexion was further limited to 60 degrees following repetition.  There was a history of recurrent effusion.  The Veteran had swelling of the right knee, but there was no history of fluid withdrawal.  There was popping and crepitus in both knees upon range of motion.  The examiner was unable to state with certainty whether the Veteran would be significantly limited by pain, weakness, fatigability, or incoordination with repeated use over a period of time as the Veteran was not currently having a painful flare-up of either knee.  Functional impairment was noted to consist of swelling, instability of station, disturbance in locomotion, and interference with standing.  Muscle strength testing revealed decreased muscle strength in bilateral knee flexion, with active motion against gravity, and in bilateral knee extension with active movement against some resistance.  Joint stability testing was normal.  There was no atrophy or a history of recurrent effusion.  There was no evidence of recurrent patellar subluxation or dislocation in either knee.  There was no evidence of shin splints, stress fracture, chronic exertional compartment syndrome, genu recurvatum, or leg length discrepancy.  The Veteran was noted to have a meniscus condition evidenced by right and left knee joint pain and right knee effusion.  X-rays revealed arthritis in both knees.  The examiner diagnosed bilateral chondromalacia of the patella and bilateral knee arthritis.  The examiner noted that the Veteran's knee disabilities would interfere with his ability to work in that he would experience difficulty standing, walking, lifting, driving, unloading and reloading trucks, and unhooking trailers.  
Further review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has reported right or left knee symptoms that are worse than those noted in the various VA examination reports of record and there are no ranges of motion measurements documented in the VA treatment notes of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion of either knee.  There is no evidence that he has had limitation of flexion to worse than 50 degrees in his right knee or worse than 60 degrees in his left knee.  He also has full extension in both knees.  While he has reported constant knee pain and painful flare-ups, there is no indication from the record that he has more limitation of motion than that shown at his VA examinations of record during flare-ups.  The additional limitation that he experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion and was further considered by the Board.  38 C.F.R. § 4.40, 4.45 (2015).  Thus, the preponderance of the evidence is against a finding that the Veteran had more limitation of motion in either knee than that found at his VA examinations.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of either the right or left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  

However, the Board also finds that the Veteran is entitled to a separate 20 percent rating for right knee instability for the entire period on appeal.  The Veteran has consistently reported that his right knee gives way and causes him to fall on a regular basis.  Additionally, at his March 2012 VA examination, the Veteran was found to have 5-10 millimeters of right knee anterior instability upon Lachman's testing, which is indicative of moderate instability.  Therefore, the Board finds that the assignment of a separate 20 percent rating for right knee instability is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Consideration has been given to assigning a higher rating for right knee instability.  However, there is no indication from the record that the Veteran has right knee instability that is severe in nature.  The Board acknowledges that the Veteran has reported his knee often gives out.  However, the examination reports show that the Veteran has also reported that wearing a right knee brace helps with his instability problems.  Additionally, the Veteran was only shown to have 5-10 millimeters of right knee instability upon objective testing, which as noted above, is indicative of moderate impairment.  Therefore, a separate rating in excess of 20 percent for right knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

The Board also finds that the Veteran is entitled to a separate 10 percent rating for left knee instability for the entire period on appeal.  As noted, the Veteran has routinely reported that both knees give out on him, causing him to fall.  Further, at his March 2012 VA examination, the Veteran was found to have 0-5 millimeters of left knee anterior instability, which is indicative of mild impairment.  Therefore, the Board finds that a separate 10 percent rating for left knee instability is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Consideration has been given to assigning a higher rating for left knee instability.  However, there is no indication from the record that the Veteran has left knee instability that is moderate in nature.  The Board acknowledges that the Veteran has reported his knee often gives out.  However, as noted, the Veteran was only shown to have 0-5 millimeters of left knee instability upon objective testing, which as noted above, is indicative of mild impairment.  Therefore, a separate rating in excess of 10 percent for left knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disabilities warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The knee pathology is contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the knee disabilities is in excess of that contemplated by the assigned ratings, to include those granted herein.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings even when his knee disabilities are considered in conjunction with his other service-connected disabilities.  Thus, the Board finds that referral for extra-schedular consideration is not in order.  

ORDER

Entitlement to a rating in excess of 10 percent for right knee limitation of motion is denied.  

Entitlement to a rating in excess of 10 percent for left knee limitation of motion is denied.

Entitlement to a separate rating of 20 percent, but not higher, for right knee instability is granted.  

Entitlement to a separate rating of 10 percent, but not higher, for left knee instability is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


